This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-2041

                            Shantha Jayapathy, petitioner,
                                     Appellant,

                                         vs.

                                 State of Minnesota,
                                    Respondent.

                                Filed August 18, 2014
                                      Affirmed
                                   Peterson, Judge

                            Hennepin County District Court
                              File No. 27-CR-10-43510


Cathryn Middlebrook, Chief Appellate Public Defender, Sharon E. Jacks, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Lee W. Barry, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)


      Considered and decided by Schellhas, Presiding Judge; Peterson, Judge; and

Connolly, Judge.
                        UNPUBLISHED OPINION

PETERSON, Judge

       Appellant challenges her conviction of first-degree controlled-substance crime for

possession of methamphetamine, arguing that her guilty plea was not voluntarily entered.

We affirm.

                                         FACTS

       On September 16, 2010, Robbinsdale police stopped appellant Shantha

Jayapathy’s vehicle and executed an arrest warrant for a pending charge of second-degree

controlled-substance crime.      Police discovered in her vehicle 37.9 grams of

methamphetamine, including packaging; $2,800 in cash; a scale; and other suspected

drug paraphernalia. Appellant was charged with first-degree controlled-substance crime.

When appellant was arrested, three separate controlled-substance cases against appellant

were pending in Hennepin County, including the case in which the arrest warrant was

issued.1 Appellant agreed to plead guilty to the charge arising from the September 16

stop in exchange for imposition of an 84-month sentence that would run concurrently

with the sentence she received after being convicted following a trial in one of the

pending cases and dismissal of a second pending case.

       In her plea petition, appellant stated that she had “been a patient in a mental

hospital,” had “talked with or been treated by a psychiatrist or other person for a nervous


1
 Appellant’s arrest warrant was issued on a pending charge of second-degree controlled-
substance crime. (27-CR-10-42583). Appellant’s two other pending cases involved first-
degree controlled-substance crime (27-CR-10-13438), and fifth-degree controlled-
substance crime (27-CR-09-60781).

                                            2
or mental condition,” and had “been ill recently.” Before the district court accepted the

plea, the following exchange occurred between the judge and appellant:

              THE COURT: . . . [Appellant], do you understand why
              you’re in court today?
              [Appellant]: Yes.
              THE COURT: Have you had enough time both before today
              and today to talk with [your attorney] about this?
              [Appellant]: Yes.
              THE COURT: And do you understand what we’re doing in
              the courtroom right now?
              [Appellant]: Yes.
              ....
              THE COURT: [Appellant], do you understand the terms of
              this negotiation that you’re about to enter into with the State?
              [Appellant]: Yes.
              THE COURT: Do you have any questions about the terms?
              [Appellant]: No.
              THE COURT: Are you sure that this is what you want to do
              today?
              [Appellant]: Yes.
              THE COURT: You have to be sure because if you’re not we
              can’t go ahead with this?
              [Appellant]: Yes.

       Appellant’s attorney went through the rights that appellant was giving up by

entering a guilty plea and verified that appellant and the attorney went over the plea

petition “line-by-line” the day before, appellant received a copy of the petition, and

appellant and the attorney went through the petition again before the plea hearing. The

court then questioned appellant further:

              THE COURT: Most importantly, do you understand all the
              rights that you’re giving up by pleading guilty today?
              [Appellant]: Yes.
              THE COURT: Are you presently taking any prescription
              medications?
              [Appellant]: No.
              THE COURT: Are you thinking clearly this morning?


                                             3
              [Appellant]: Yes.
              THE COURT: Has anyone forced or coerced you in any way
              to plead guilty this morning?
              [Appellant]: No.
              THE COURT: Are you doing this of your own free will?
              [Appellant]: Yes.
              THE COURT: And are you doing this because you believe
              you are guilty of this offense?
              [Appellant]: Yes.

       Appellant provided a factual basis for the plea, and the court accepted the plea

after verifying that appellant understood that by pleading guilty she would receive an 84-

month sentence and that her plea was final. The district court sentenced appellant in

accordance with the terms of the plea agreement.

       Nearly two years after entering her guilty plea, appellant petitioned for

postconviction relief, asking “to withdraw her plea because it was not knowingly,

intelligently and voluntarily entered.”     In the memorandum attached to the petition,

appellant stated that she had suffered a traumatic brain injury that made her anxious and

that her anxiety contributed to her decision to plead guilty even though she was innocent.

In an affidavit attached to her postconviction petition, appellant stated,

                     I pleaded guilty that day because I felt I had no other
              choice. I was innocent of all of the charges. Yet a jury had
              just found me guilty of two of them. My trial was very
              unfair. And I feared I could not receive a fair trial on the
              pending charges either.
                     I did not act freely when I pleaded guilty. I felt I had
              no other choice due to how I had been treated in the judicial
              system.

The postconviction court denied appellant’s petition without an evidentiary hearing, and

this appeal followed.



                                              4
                                     DECISION

       A defendant does not have an absolute right to withdraw a guilty plea. State v.

Raleigh, 778 N.W.2d 90, 93 (Minn. 2010). After sentencing, a district court must permit

withdrawal of a guilty plea if “withdrawal is necessary to correct a manifest injustice.”

Kim v. State, 434 N.W.2d 263, 266 (Minn. 1989) (citing Minn. R. Crim. P. 15.05, subd.

1). Under this standard, a plea-withdrawal motion must be granted if the guilty plea is

not valid, which depends on whether the plea was accurate, voluntary, and intelligently

made. Raleigh, 778 N.W.2d at 94. The defendant bears the burden of establishing the

grounds for permitting a plea withdrawal, and the validity of a plea is a question of law,

which this court reviews de novo. Id. This court must affirm a postconviction court’s

decision unless the postconviction court abused its discretion. Bruestle v. State, 719

N.W.2d 698, 704 (Minn. 2006).

       Appellant argues only that her plea was not “voluntarily entered” because she was

“improperly pressured to plead guilty.” “The voluntariness requirement helps insure that

the defendant does not plead guilty because of any improper pressures or inducements.”

Brown v. State, 449 N.W.2d 180, 182 (Minn. 1989). Appellant contends that she was

convicted of the other first-degree controlled-substance offense after an “unfair trial of a

crime of which she is innocent” and that her traumatic brain injury made her “suffer[]

heightened anxiety” that caused her “to feel she had no choice but to plead guilty.”

       But in her plea petition, appellant indicated that she understood the terms of the

plea and the rights she was giving up by pleading guilty. Appellant indicated in the

petition that she had been in a mental hospital, had been treated by a psychiatrist for a


                                             5
nervous or mental condition, and had been ill recently, but she also indicated that she was

not taking pills or other medicine. At her plea hearing, appellant agreed that she and her

attorney went through the petition line by line, she was given a copy of the petition to

read overnight before attending the hearing, and her attorney again went over the plea

petition with her on the morning of the hearing. Appellant also told the judge that she

“underst[ood] all the rights that [she was] giving up by pleading guilty,” was “thinking

clearly,” was not “forced or coerced” to plead guilty, and was not “presently taking any

prescription medications.” While some of appellant’s statements in the plea petition

suggested that she could have a mental-health problem, or at least a history of mental-

health problems, her statements at the plea hearing showed that she understood and

responded appropriately to questions, and she specifically acknowledged that she was

thinking clearly and was not forced or coerced to enter a guilty plea.

       Appellant also relies on her presentence-investigation (PSI) report to support her

claim that she had no choice but to plead guilty because she suffered heightened anxiety

due to a traumatic brain injury.

       The PSI report does not undermine the validity of appellant’s guilty plea. No

medical records in the report establish the existence, severity, or lingering effects of

appellant’s brain injury. Also, the nine-page report shows that a meaningful dialogue

occurred between appellant and the evaluator. The dialogue does not demonstrate that

appellant has cognitive deficiencies, and none were noted by the evaluator. Further, with

the exception of memory problems, the deficiencies appellant claims from the brain

injury—headaches, mood swings, and temperament changes—do not affect the validity


                                             6
of her plea.    See Raleigh, 778 N.W.2d at 96 (rejecting plea withdrawal claim of

involuntariness because of “extreme stress” and irrational thinking when the defendant

could not explain “how stress, irrational thinking, improper pressure, or coercion

influenced his plea decision” and did not cite any legal authority permitting withdrawal

under those circumstances).

       Finally, a finding of coercion requires “actual or threatened physical harm, or . . .

mental coercion overbearing the will of the defendant.” State v. Ecker, 524 N.W.2d 712,

719 (Minn. 1994) (quotation omitted). The record does not support a finding of coercion.

Appellant asserts that she believed “she had no choice but to plead guilty” because she

was coerced due to her anxious mental condition and her belief that “she had just been

found guilty after an unfair trial of a crime of which she [was] innocent.” Although this

court overturned appellant’s conviction in her other case because of prosecutorial

misconduct, Jayapathy v. State, No. A13-1870 (Minn. App. May 19, 2014), appellant

has not established that she was innocent, and she has not demonstrated how those

proceedings coerced her to plead guilty to the current charge.         On this record, we

conclude that the postconviction court did not abuse its discretion by denying appellant’s

petition to withdraw her guilty plea.

       Affirmed.




                                             7